DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/21 has been entered.
Allowable Subject Matter
Claims 42-64 are allowed. The following is a statement of reasons for the indication of allowable subject matter: the primary reason for allowing claims 42-62 and 64 is the inclusion of the limitations of a logic circuitry package for a replaceable print apparatus component comprising an interface to communicate with a print apparatus logic circuit, and at least one logic circuit configured to: transmit, via the interface, a limit parameter and a count threshold parameter. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowing claim 63 is the inclusion of the limitations of replaceable print apparatus component for replaceable connection to a print apparatus, comprising at least one sensor to detect a presence or absence of such pneumatic actuation; an interface to communicate with a print apparatus logic circuit, and at least one logic circuit comprising a memory storing, for transmission via the interface, a limit parameter, the at least one logic circuit configured to: receive, via the interface, initial 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853             




/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853